Case 1-20-40500-cec DOC Zo Filed Vs/léz/20 Entered Voil2/20 10729706

Return Date: April 16th 2020 2:00pm

UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK

 

 

Xx
In re: Loyce Tamisi
Case No, 1-20-40388-cec
Chapter 13
Debtor(s)
x
NOTICE OF MOTION

PLEASE TAKE NOTICE that upon the annexed application of

Loyce Tamisi , ahearing will be held before the Hon.

Carla E. Craig , Bankruptcy Judge, to consider the motion for an Order
granting relief as follows:

MOTION TO OBJECT PROOF OF CLAIM #1-1 BY SRP 2012-4, LLC

PLEASE TAKE FURTHER NOTICE that objections to the granting of the proposed order must
be served to the undersigned at least 7 days before the order is to be heard.
If there are no objections the Court may grant and sign the order without further notice.

 

un

em

OS t, ™N

B- ©

sas Lf ~ Date and time of hearing: April 16th 2020 2:00pm
eee o_ .
MaRe a, ‘coe Location: U.S. Bankruptcy Court
za 2o= — ba 271-C Cadman Plaza East

=o= & “> Brooklyn, New York 11201-1800

an = id Courtroom # _3529__,__ 3rd_—~*Floor

= ms

. ’
Dow we

 

Dated: March 12, 2020
Signature
Print name: LOYCE TAMISI

Address: 1350 Pinson St
Far Rockaway, NY 11691

Phone:

 

Email: ltamisi@yahoo.com

 
 

Case 1-20-40500-cec DOC Zo Filed Vs/léz/20 Entered Voil2/20 10729706

UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK

 

In re: Case No. 1-20-40388-cec

Loyce Tamisi, Chapter 13
Debtor.
X

OBJECTION TO PROOF OF CLAIM # 1-1 FILED BY SRP 2012-4, LLC

 

TO THE HON. Carla E. Craig , Bankruptcy Judge

| Loyce Tamisi, the debtor respectfully make this application in support of my motion for
the following relief to disallow the claim #1-1 filled by SRP 2012-4, LLC (SRP) as follows:

4. 1, the debtor filed a chapter 13 petition on 01/22/2020.

2. Proof of claim #1-1 is dated 02/03/2020 and filed with the court on the same day by SRP
2012-4, LLC and Includes the following.

a. Official form 410 signed by Ericia Cato, a litigation Specialist for Sortis Financial, servicer
for SRP 2012-4, LLC who lists the claim as secured by a lien on property with the basis
of perfection as note and payment history.

b. A 2 page copy of a fixed rate note.

c. A2 page limited power of attorney.

d. A2 page name change including a Delaware state certificate of amendment.

3. Schedule D lists Homevest Capital at line 2.2 as the current mortgagee with account
number ending in 8184 on the property 1350 Pinson St, Far Rockaway, NY 11691 because
it is the only recorded assignee on ACRIS from the original mortgage originator attached as
“exhibit E” Homevest Assignment with no other recorded assignment. Additionally, this debt
is listed as disputed, contingent and unliquidated due to the various issues connected with
the mortgage. Sortis Financial is Listed on Schedule D under Part 2 as others to be notified
for a debt you already have for 2.2 and account number 8184.

4. For the claim #1-1 filed by SRP 2012-4 LLC/Sortis Financial on 02/03/20, there is lack of
documentation attachments required by Bankruptcy Rule 3001(c)(2)(C). There is no
attachment of an assignment of mortgage to SRP 2012-4, LLC to establish the relationship
between Homevest Capital and SRP 2012-4, LLC. Therefore, the Proof of Claim filed
“does not” constitute prima facie evidence.

5. FBRP 3001(d) requires evidence of Perfection of security Interest. There are no documents
or writing filed with SRP 2012-4, LLC’s proof of claim demonstrating SRP’s interest in the
property securing their proof of claim. There is no documentation demonstrating a chain of

 
 

Case 1-20-40500-cec DOC Zo Filed Vs/léz/20 Entered Voil2/20 10729706

title, therefore SRP 2012-4, LLC is not a beneficiary of the note and their proof if claim
should be disallowed.

6. If the claim is secured by the debtor's principal residence, FRBP 3001(c)(2)(C) requires the
filing of a Mortgage Proof of Claim Attachment (Official Form 410A) which will require a
detailed loan transaction history, from the first date of the default on a loan secured by a
debtor’s principal residence in Chapter 13 proceedings, to be filed with the proof of claim.
SRP 2012-4, LLC violates rule 3001(c)(2)(C) as they fail to file the requirement.

7. Courts require an Affidavit from someone with personal knowledge establishing facts
supporting standing, or possession of the original note and mortgage to establish standing
in a state court foreclosure action and in a motion to lift the automatic stay in bankruptcy
court under 11 U.S.C. § 362(d).The proof of claim filed by SRP 2012-4, LLC lacks this
documentation and thus is unenforceable against the debtor and property of the debtor
under 11 U.S. Code §502. SRP does not have any standing to file the proof of claim and as
such should be disallowed.

8. There is already another creditor SCD Recovery, LLC pursuing a foreclosure complaint with
the same note and mortgage against the debtor filed on 7/27/2011 under index
#17677/2011 as indicated by a copy of only the first page of the summons and first page of
the answer to the summons hereby attached as “exhibit D’. There has been no further
movement or development on that case since the answer to complaint was filed on
08/18/2011.

9. Consequently, SRP has no rights under the note and mortgage for account number 8184
pursuant to applicable state law. Thus has no standing to file a proof of claim in this case if,
in the event of a default by the Debtor under the note and mortgage, SRP would not have
standing or be able under state law, to commence a foreclosure proceeding against the
property of the debtor.

WHEREFORE, | humbly request the court to
a. Expunge the proof of claim #1-1by SRP 2012-4, LLC for the reasons set above.

b. For any such other relief this court deems just, fair and proper.

*.
'

Dated: 02/11/2020

 

Loyce Tamisi (debtor)

 
 

a

Case 1-20-40500-cec DOC Zo Filed Vs/l2z/20 Entered Voil2/20 10729706

Exh SS "

SUPREME COURT OF THE STATE OF NEW YORK
COUNTY OF QUEENS

 

SCD RECOVERY, LLC CONSUMER CREDIT
TRANSACTION

Plaintifé, IndexNo | Té57 } i 1]
-against- Date Summons Filed: ~/ / a / / \\

LOYCE TAMISI,
SUMMONS |

Plaintiff designates Queens
County as the place of trial.

Defendant(s), The basis of venue is that
Defendants reside in Queens
County. The transaction took
place in Queens County.

 

TO THE ABOVE NAMED DEFENDANTS:

YOU ARE HEREBY SUMMONED to answer the Complaint in this action, and to serve a
copy of your Answer, or, if the Complaint is not served with this Summons, to serve a Notice of
Appearance upon the Plaintiff's attorneys within twenty (20) days after the service of this
Summons, exclusive of the day of service, where service is made by delivery upon you
personally within the State or within thirty (30) days after completion of service where service is
made in any other manner, and in case of your failure to appear or answer, judgment will be
taken against you by default for the relief demanded in the Complaint.

YOU ARE HEREBY PUT ON NOTICE THAT WE ARE ATTEMPTING TO COLLECT
A DEBT, AND ANY INFORMATION OBTAINED WILL BE USED FOR THAT
PURPOSE.

The principal portion of the debt which you owe the Plaintiff, SCD RECOVERY, LLC
is $120,000.00 plus interest thereon in the sum of $74,340.53, as of July 25, 2011, plus late
charges in the sum of $1,190.94, plus non-attorney fees in the sum of $95.00.

The name of the creditor to whom the debt is owed: SCD RECOVERY, LLC.

Unless you dispute the validity of the debt, or any portion thereof, within thirty (30)
days after receipt hereof, the debt will be assumed to be valid by the herein debt collector.

If you notify the herein debt collector in writing within thirty (30) days after your
receipt hereof that the debt, or any portion thereof, is disputed, we will obtain verification of

at |

 
Case 1-20-40500-cec DOC Zo Filed Vs/léz/20 Entered Voil2/20 10729706

 

SUPREME COURT OF THE STATE OF NEW YORK

 

  

 

COUNTY OF QUEENS
4
SCD Recovery, LLC Index No. VY & :
Plaintiffs,
ANSWER
-against-
2%
Loyce Tamisi ee
o oy
Defendants.
x

The defendant, by her attorney, the Law Offices of John Mangelli, answering the
complaint allege upon information and belief as follows:
1. The defendant neither admits nor denies the allegations contained in

paragraph 1.

2. The defendant admits the allegations contained in paragraph 2.
3. The defendant denies the allegations contained in paragraph 3.
4, The defendant denies the allegations contained in paragraph 4.
5. The defendant denies the allegations contained in paragraph 5.
6. The defendant denies the allegations contained in paragraph 6.

~

The defendant denies the aliegations contained in paragraph 7.

8. The defendant denies the allegations contained in paragraph 8.

FIRST AFFIRMATIVE DEFENSE

- #PAGE I-

 
 

 

Case 1-20-40500-CeC

“Exhibit E” Homevest Assignment

Doc zo =F led Os/l42z/20) Entered Vofl2i20 10729706

 

NYC DEPARTMENT OF FINANCE
OFFICE OF THLE CITY REGISTER

This page ts partol die instramisnat, Phe City
Revister willrely on the mformation provided
bx sotton this page for prirpases of mites
(his instrament. Che raformatien on thts page
vallcoulrol for inde ing parposes fede cast
afin conflict wilh Une rest of the document

 

IMAM

200703270117800 1001 E39CD

 

Document €D: 2007032701178001
Document Pype:
Document Page Count: |
PRESENTER:

WD. SERVICT. COMPANY
POL. PIRSU STL STD. aot
SANTA ANA. CA 02705

Fi= -SU AOSS

RECORDING, AND ENDORSEMENT COVER PAGE

PAGE J OF 2

Docuurent Date: Os- 17-2006 Preparation Date: (3-27-2007

ASSIGNMENT. MORTGAGE

RETURN TO:

TH. SERVICE COMPANY
POUL PERSE SEL SUT. 300
SANTA ANAL CA 92705
714-80) AGSN

PROPERTY DATA

Borough Block Lot Unit Address
QULINS [S059 6 Inlire fot 13-5) PINSON STREET
Property Type: DWILAING ONLY 2 AMIE

 

 

CREN: JU0G0Q008 “UTS?

ASSIGNOR/OLD LENDER:

ARGENT MOR TOAGE COMPANY. ELC
3B PARK PLAZA. IGLIEPLOOR

IRVINE. CA ot

CROSS REFERENCE DATA

PARTIES
ASSIGNET/NEW LENDER:
HOMEVESE CABPEEAL EEC
OF CARMEL ROAD SULEL 16
CHLAREOTTE. NO 28226

 

FEES AND TAXES

 

 

 

 

Mortgage Tiling Poe:
Morlguge Amount: s fini s 0.00
toxable Mortgage \meunt 4 100 NYC Real Property “Pranster Vas:
J xcmpilon: s 00
TANES: County (Basic 4 Ang NYS Real Estate Transfer Tas:
Cin (Additional: (0 s On
Spee tAdditionalk: 5 O00 RECORDED OR FILED IN THE OFFICE
TASE: S 0.00 tee, OF THE CITY REGISTER OF THE
MUTA: S Ou oe, CHFY OF NEW YORK
NYCTA: S ou Reconled hed ips Ce re
Additional MRED OS thu Cry Rog ster fle Nos CRE Ne
TOTAL: 4 iu 2007000172148
Recording bee: S 12.00 a _ af Jy
Affidavit Poe: 5 a.n0 é AAR TE iad

City Register Official Signature

 

 

 
Case 1-20-40500-cec DOC Zo Filed Vs/léz/20 Entered Voil2/20 10729706

When Recorded Mail to:
TD. Servive Cumpary

IS20 E. larst St. Sune 210
Sunta Ana. CA 92705

SEND ANY NOTICES TO ASSIGNEE
ASSIGNMENT OF MORTGAGE

KNOW ALL MEN BY THESE PRESENT That Argent Morgage Company LLC. Mortgages under that
cenain MORTGAGE executed by
-CYCE TANIS! As Martgagorisi

  

CREN ZOGECOUGSHIOTE?
Onthe 14th day ct August 2006 . and recarded an ive

day ot : 4 Book of public recerds et Page
under filing Nc. of the Records of QUEENS County, State of New York

given to secure tac payment of a promissory nete for the sum af

one hundred twenty thousand and 00/100 Dollars (§ 120,000.00 >

and irterest, has endorsed said nete and does reraby ASSIGN AND TRANSFER to
__Homeveat Capital, LLC -6707 Carmel! Road, Suite 113, Charlotte, NC 28226 __

 

All ght, title and nterest in said rote and all rights accracd under said Morigage and alt indettedness

thereby. The saic Mortcage described herein fects the prevuses commonly krown ard designated as:
LE XHIBIT-A-AT=ACHEB-ERE TO ANBHABE-APAATHEREGE:.-

Section

Blocs 756.54
Lot G

This assignment is not subject to the requirements of Section 275 of the Real Property Law
because it is an assignment within the secondary mortgage market.

NOAVTNESS WHEREGF said 9 Argent Monqage Company, LC
Has caused this instrument to be sigred by ts Agents and attested by its carporate seal this 36/17/2005.

Arjen: Mortgage Company, LLC

ee Oe of {Corporate Seal)
By (..e _ ;
Rayon Matthews - Agent : :
ATEST: ON
State of Now York “ose 5 E AL

County of Wostchastor

 

On 8/17/2006 before me. Darce' Brite
personally appeared Rayer Mathews

persenally known ta me (or proved to me on the basis ot satistactory evidence) to be the personis} whose
names) :siare subscribed to Ine within insyument and ace nawledged to ire that refshedrey Executec
the sgme in hisfherther authonzed capackyties}. and that hy his‘herttheir signature’s} on the instrument
the persan{s) or the entity upon behalf of which is the porsonis} acted executed the Assignment

 

WITKESS MY HAND AND NOTARIAL SEAL
LEN
v

Daniel Bato “~~ SEAL

Propacea 6y, —MVIQITININTANNTELAE ULNA UM

UMLIC #597

 

way

GRE [fn , Joy C2.

 

 
 

 

Case 1-20-40500-cec DOC Zo Filed Vs/léz/20 Entered Voil2/20 10729706
Case 1-20-40388-cec Claimi-1 Filed 02/03/20 Desc Main Document Page 1 of 3

Fill in this information to identify the case: FILED

 

 

 

 

 

Debtor 1 Loyce Tamisi U.S. Bankruptcy Court
Debtor 2 Eastern District of New York
(Spouse. if filing) 2/3/2020
United States Bankruptcy Court Eastern District of New York .
Case number. 20-40388 Robert A. Gavin, Clerk
Official Form 410
Proof of Claim 04/19

 

Read the instructions before filling out this form. This form is for making a claim for payment in a bankruptcy case. Do not use this form to
make a request for payment of an administrative expense. Make such a request according to 11 U.S.C. § 503.

Filers must leave out or redact information that is entitled to privacy on this form or on any attached documents. Attach redacted copies of any
documents that support the claim, such as promissory notes, purchase orders, invoices, itemized statements of running accounts, contracts, judgments,
mortgages, and security agreements. Do not send original documents; they may be destroyed after scanning. If the documents are not available,

explain in an attachment.
A person who files a fraudulent claim could be fined up to $500,000, imprisoned for up to 5 years, or both. 18 U.S.C. §§ 152, 157, and 3571.

Fill in all the information about the claim as of the date the case was filed. That date. is on the notice of bankruptcy (Form 309) that you received.

Identify the Claim

 

41.Who is the current SRP 2012-4, LLC
creditor?

 

Name of the current creditor (the person or entity to be paid for this claim)

Other names the creditor used with the debtor

 

 

2.Has this claim been No

acquired from OL Yes. From whom?
someone else?

 

 

3.Where should notices
and payments to the

 

 

 

creditor be sent? SRP 2012-4, LLC
Federal Rule of Name Name
Bankruptcy Procedure a .
(FRBP) 2002(g) SRP 2012-4, LLC c/o Sortis Financial, Inc
5445 Legacy Drive, Suite 410
Plano, TX 75021
Contact phone 8663443314 Contact phone
Contact email Contact email

Uniform claim identifier for electronic payments in chapter 13 (if you use one):

 

 

4.Does this claim amend No
one already filed? (1 ‘Yes. Claim number on. court claims registry (if known) Filed on

MM /DD/YYYY

 

5,.Do you know if anyone No

else has filed a proof 0] Yes. Who made the earlier filing?
of claim for this claim?

 

 

 

 

Official Form 410 Proof of Claim page 1
 

 

Case 1-20-40500-cec DOC Zo Filed Vs/léz/20 Entered Voil2/20 10729706
Case 1-20-40388-cec Claimi-1 Filed 02/03/20 Desc Main Document Page 2 ot 3

Give Information About the Claim as of the Date the Case Was Filed

 

 

 

 

i6.Do you have any O No
number you use to Yes. Last 4 digits of the debtor's account or any number you use to identify the debtor: 8184
identify the debtor?
'7.How much is the $ 419916.82 Does this amount include interest or other charges?
claim? No
0 Yes. Attach statement itemizing interest, fees, expenses, or
other charges required by Bankruptcy Rule 3001(c)(2)(A).
8.What is the basis of Examples: Goods sold, money loaned, lease, services performed, personal injury or wrongful
the claim? death, or credit card. Attach redacted copies of any documents supporting the claim required by
Bankruptcy Rule 3001(c).

Limit disclosing information that is entitled to privacy, such as healthcare information.

Money Loaned

 

 

9. Is all or part of the C1 No
claim secured? Yes. The claim is secured by a lien on property.
Nature of property:

{) Real estate. If the claim is secured by the debtor's principal residence, file a Mortgage
Proof of Claim Attachment (Official Form 410-A) with this Proof of Claim.
C1 Motor vehicle

 

Other. Describe: 1350 PINSON ST
Basis for perfection: Note, Payment History

 

Attach redacted copies of documents, if any, that show evidence of perfection of a security
interest (for example, a mortgage, lien, certificate of title, financing statement, or other
document that shows the lien has been filed or recorded.)

Value of property: $ 547322.00

Amount of the claim that is $ 119916.82

secured:

Amount of the claim that is $ 0.00 (The sum of the secured and
unsecured: ———-—-____—_-——_unsecured amounts should

match the amount in line 7.)

Amount necessary to cure any default as ofthe $  119916.82
date of the petition:

Annual Interest Rate (when case was filed) 0.00 %

Fixed
Variable

 

10.Is this claim based on
a lease? oO

No
Yes. Amount necessary to cure any default as of the date of the petition.$

 

41.Is this claim subject to
a right of setoff? Oo

 

No
Yes. Identify the property:

 

 

Official Form 410

Proof of Claim page 2

 
 

Case 1-20-40500-CeC
Case 1-20-40388-cec Clalmi1-1 Filed 02/03/20 Desc Main Document

Doc 26 «=~ Ned Vos/l2/-0) Entered Vs/izi2U LOI2I°06
Page 3 ot 3

 

12. Is all or part of the claim
entitled to priority under
11U.S.C. § 507(a)?

fl No

{] Yes. Cheek all that apply: Amount entitled to priority

 

A claim may be partly
priority and partly

lawl imits the amount
entitled to priority.

 

[ Domestic support obligations (including alimony and child support) ¢
under 11 U.S.C. § 507(a)(1)(A) or (a)(1)(B).

nonpriority. For example,
in some categories, the

C1 Up to $3,025* of deposits toward purchase, lease, or rental of

property or services for personal, family, or household use. 11 $
U.S.C. § 507(a)(7).

(] Wages, salaries, or commissions (up to $13,650*) earned within ¢
180 days before the bankruptcy petition is filed or the debtor's
business ends, whichever is earlier. 11 U.S.C. § 507(a)(4).

[] Taxes or penalties owed to governmental units. 11 U.S.C. § $

507(a)(8).
C1 Contributions to an employee benefit plan. 11 U.S.C. § 507(a)(5). s

C] Other. Specify subsection of 11 U.S.C. § 507(a)(_) that applies g

* Amounts are subject to adjustment on 4/01/22 and every 3 years after that for cases begun on_or after the date
of adjustment.

 

Sign Below

The person completing
this proof of claim must
sign and date it. FRBP
9014(b).

If you file this claim
electronically, FRBP
5005(a}(2) authorizes courts
to establish local rules
specifying what a signature
is.

A person who files a
fraudulent claim could be
fined up to $500,000,
imprisoned for up to 5
years, or both.

18 U.S.C. §§ 152, 157 and
3571.

 

Check the appropriate box:

CO 1am the creditor.

| am the creditor's attorney or authorized agent.

[1 1am the trustee, or the debtor, or their authorized agent. Bankruptcy Rule 3004.
[] lama guarantor, surety, endorser, or other codebtor. Bankruptcy Rule 3005.

| understand that an authorized signature on this Proof of Claim serves as an acknowledgment that when calculating
the amount of the claim, the creditor gave the debtor credit for any payments received toward the debt.

| have examined the information in this Proof of Claim.and have a reasonable belief that the information is true
and correct.

| declare under penalty of perjury that the foregoing is true and correct.

Executed on date 2/3/2020

MM/DD/YYYY

/s/ Ericia Cato

 

Signature

Print the name of the person who is completing and signing this claim:

 

 

 

 

Name Ericia Cato
First name Middle name Last name

Title Litigation Specialist

Company Sortis Financial, Inc
Identify the corporate servicer as the company if the authorized agent is a
servicer

Address 5445 Legacy Drive, Suite 410

 

Number Street

Plano, TX 75024

 

City State ZIP Code

Contact phone Email

972 715 1092 ericia,cato@sortisfinancial.com

 

 

Official Form 410

Proof of Claim page 3

 

 
 

 

Case 1-20-40500-cec DOC Zo Filed Vs/léz/20 Entered Voil2/20 10729706

UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK

 

 

X
In re: Loyce Tamisi
Case No, 1-20-40388-cec
Chapter 13
Debtor(s)
x
CERTIFICATE OF SERVICE
The undersigned certifies that on 03/12/2020 , acopy of the annexed Motion was

 

served by depositing same, enclosed in a properly addressed postage-paid envelope, in an official
depository under the exclusive care and custody of the United States Postal Service within the
State of New York, upon [below specify the name and mailing address of each party served]:

-Trustee Michael J. Macco 2950 Express Drive South Suite 109 Islandia, NY 11749

-Office of the United States Trustee Eastern District of NY (Brooklyn Office) U.S. Federal Office
Building 201 Varick St, Suite 1006 New York, NY 10014

-EFricia Cato SRP 2012-4, LLC c/o Sortis Financial, Inc 5445 Legacy Drive, Suite 410 Plano, TX 75021

Dated: March 12, 2020 Lar

Signature

Loyce “famis|

 

 
